Title: To Thomas Jefferson from William James Macneven, 18 December 1821
From: Macneven, William James
To: Jefferson, Thomas


Sir
New York
18th Decemr 1821.
I have the honour of forwarding to you a copy of a very good chemical work, which I flatter myself I have improved, and as a very Useful chemical table of my own. They may perhaps be worthy of a place in your library, yet I can scarcely deem  them of sufficient importance to occupy your attention; but they afford me an opportunity, which I willingly Sieze, of testifying my profound Veneration for your Character & expressing my heart-felt wishes for your long life & wellfare.I remain most respectfully your obedt humle sertWm Js Macneven